Citation Nr: 9932529	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  95-19 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to an increased evaluation for residuals of a 
left knee injury with popliteal cyst, currently evaluated as 
10 percent disabling.

5.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 to July 1972 
and from March 1978 to November 1988.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from February 1995 and January 1998 rating 
decisions of the Atlanta, Georgia Department of Veterans 
Affairs (VA) Regional Office (RO).  The RO, in the February 
1995 rating decision, determined that new and material 
evidence had not been submitted to reopen his claim for 
service connection for PTSD; denied increased evaluation for 
residuals of left knee injury with popliteal cyst currently 
evaluated as 10 percent disabling; and denied increased 
evaluation for hypertension currently evaluated as 10 percent 
disabling. 

The veteran and his representative appeared before a hearing 
officer at a hearing at the RO in December 1995.  In a 
December 1995 rating decision, it appears that a hearing 
officer found that new and material evidence had been 
submitted to reopen the veteran's claim for service 
connection for PTSD; however, service connection for PTSD was 
denied.  

The RO, in a January 1998 rating decision, denied service 
connection for a right knee disorder and a back disorder.  
The Board notes that in a January 1994 rating decision, the 
RO had determined that new and material evidence had not been 
submitted to reopen claims of service connection for these 
disorders.  However, according to the RO in the January 1998 
rating decision, these claims have been reopened.

The Board notes that Statements of the case were issued in 
November 1998 and March 1999 addressing the issues of service 
connection for left inguinal hernia, right inguinal hernia, 
increased (compensable) evaluation for pseudofolliculitis 
barbae, and service connection for dysthymic disorder.  
However, substantive appeals as to these issues have not been 
received.  The United States Court of Appeals for Veterans 
Claims (Court) has noted that 38 U.S.C.A. § 7105 (West 1991) 
establishes a series of very specific, sequential, procedural 
steps that must be carried out by a claimant and the RO or 
other "agency of original jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure "appellate review" by the BVA.  Absent a 
substantive appeal, the Board does not have jurisdiction over 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  If the veteran wishes to 
appeal from the decision, he has an obligation to file a 
timely substantive appeal following the issuance of the 
statement of the case.  38 C.F.R. § 20.200 (1999).  In the 
absence of a timely and adequate appeal, the Board reserves 
the right to dismiss.

The veteran and his representative appeared before a Member 
of the Board via a videoconference hearing in August 1999.


REMAND

At the August 1999 hearing, the veteran and his 
representative testified that the veteran has not had recent 
evaluations for his service-connected left knee disorder or 
for his hypertension in over 2 years.  The VA's statutory 
duty to assist the veteran includes the duty to conduct a 
thorough and contemporaneous examination so that the 
evaluation of the disability will be a fully informed one.    

The Board observes that the veteran submitted additional 
evidence after his case was certified to the Board and 
subsequent to his August 1999 videoconference hearing before 
a Member of the Board.  However, the veteran did not waive 
consideration of this evidence by the RO.  As this evidence 
was submitted directly to the Board and RO consideration was 
not waived; the RO has not had the opportunity to review such 
evidence. 

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for VA examinations of the left knee and 
vascular system.  The examinations 
should be adequate for rating 
(evaluation) purposes.

2.  The veteran is invited to provide a 
detailed report of claimed stressors.  If 
he can provide the who, what, when and 
where of the stressors, he must provide 
that information to the RO.  (If the 
veteran provides adequate information, 
the RO should consider appropriate 
development.)

3.  The RO should consider the 
additional evidence submitted by the 
veteran.

4.  The veteran is placed on notice that 
he has a duty to submit evidence of well 
grounded claim for service connection for 
back and right knee disorders.  Such 
documentation should consist of competent 
evidence linking the veteran's back and 
right knee disorders to service.  

After the requested development has been accomplished to the 
extent possible, the RO should again review the record.  
Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


